DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
In the Appeal brief filed on 11/09/2021, no claims have been amended. 
Claims 1-20 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 9 to 16 of the Appeal brief filed 11/09/2021, with respect to claims 1-20, in conjunction with amendments “determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station; and determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part on comparing an expected length of the wireless communication activity to a threshold” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station; and determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part on comparing an expected length of the wireless communication activity to a threshold” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Intel/R2-156743 (Intel Corporation: "Suspend/resume functionality for LWA", 3GPP DRAFT), which is directed to LTE-WLAN aggregation network system; and teaches that LWA stands for LTE-WLAN aggregation; the suspension of WLAN for LWA is triggered to the eNB so as to allow the UE to perform WLAN micro transactions with other devices in other wireless LANs; the UE informs the eNB that no WLAN resources can be used for LWA; the UE informs the eNB that no WLAN resources can be used for LWA and, performing the wireless communication activity/ transactions based on comparing availability duration of WLAN suspend-resume procedure to allow WLAN micro transactions as shown in WLAN Connection Status Report message of Appendix A;
	Damnijanovic et al. (U.S Patent Application Publication No. US 8868745 B1), which is directed to virtual private network (VPN) system; and teaches that wireless device; an antenna; a radio operatively coupled to the antenna; processor and, a processing element operatively coupled to the radio, wherein the antenna, radio, and processing element are configured to; wireless communication activity based on periodic/length, threshold or event-based and, LTE-WLAN wireless communication activity based on comparing periodic/length, threshold or event-based the LTE-WLAN wireless communication activity to a threshold in blocks 1310, 1320, 1345, 1355 and 1370;   
	Hara (U.S. Patent Application Publication No. U.S Pub 2016/0066205 A1), which is directed to a mobile communication system; and teaches that after calculating connection time with the access point 2, the control unit 1b associates a connection threshold T1 (a first connection threshold) or a connection threshold T2 (a second connection threshold) with the access point 2 on the basis of the calculated connection time; the connection thresholds T1 and T2 are signal level thresholds, and the connection threshold T2 is larger than the connection threshold T1, e.g., if the connection time is above a predetermined time threshold (namely, if the connection time is long), the control unit 1b associates the connection threshold T1 (namely, the smaller connection threshold of the two) with the access point 2, e.g., if the connection time is equal to or less than the predetermined time threshold (namely, when the connection time is short), the control unit 1b associates the connection threshold T2 (namely, the larger connection threshold of the two) with the access point 2;
    	Murphy et al. (U.S. Patent Application Publication No. U.S Pub 2014/0143135 A1), which is directed to a data processing system; and teaches that correlate a rate of change in the transaction volume to a period of time; the period of time may correspond to an expected duration of time for the transaction volume to exceed the threshold transaction volume; based on the correlation, the computer may determine that, when a threshold rate of change is detected, the duration of time that will elapse until the transaction volume exceeds the threshold corresponds to a notice time; the notice time may be associated with a surcharge that will be imposed when the threshold transaction volume is reached; and                                    	
	Lee et al. (U.S. Patent Application Publication No. U.S Pub 2016/0338133 A1), which is directed to wireless communication system; and teaches that determining whether to suspend or terminate use by the radio resource control (RRC) connection/ communication link associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on identifying/comparing wireless communication activity and, determining whether a parameter associated with the second communication link (Wi-Fi RAT) satisfies the threshold based on monitoring and, no WLAN packets resource for WWAN-WLAN aggregation and, bearer activation and deactivation/ suspend or resume of radio resources (Para [0161] Fig.14).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “determine to perform wireless communication activity with another device according to the second wireless communication technology, wherein the wireless communication activity with the other device is not associated with the communication link with the base station; and determine whether to suspend or terminate use by the communication link with the base station of radio resources according to the second wireless communication technology to perform the wireless communication activity based at least in part on comparing an expected length of the wireless communication activity to a threshold” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414